Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04052 Legg Mason Partners Money Market Trust (Exact name of registrant as specified in charter) 125 Broad Street, New York, NY 10004 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 300 First Stamford Place Stamford, CT 06902 (Name and address of agent for service) Registrants telephone number, including area code: 1-800-451-2010 Date of fiscal year end: August 31 Date of reporting period: November 30, 2007 ITEM 1. SCHEDULE OF INVESTMENTS LEGG MASON PARTNERS MONEY MARKET TRUST CITI CALIFORNIA TAX FREE RESERVES FORM N-Q NOVEMBER 30, 2007 Citi California Tax Free Reserves Schedule of Investments (unaudited) November 30, 2007 Face Amount Security Value SHORT-TERM INVESTMENTS  95.6% Education  12.4% ABAG Finance Authority for Nonprofit Corp., CA: $ 1,395,000 Francis Parker School Project, LOC-Bank of New York, 3.520%, 12/6/07 (a) $ 1,395,000 Valley Christian Schools, LOC-Bank of America, 3.500%, 12/6/07 (a) Alameda-Contra Costa, CA, Schools Financing Authority, COP, Capital Improvement Financing Projects, LOC-Scotiabank, 3.610%, 12/6/07 (a) California EFA Revenue: Carnegie Institution of Washington, LOC-SunTrust Bank, 3.550%, 12/5/07 (a) Refunding, Stanford University, 3.500%, 12/5/07 (a)(b) Stanford University, 3.150%, 12/3/07 (a) California Statewide CDA, Kaiser Permamente Medical, 3.200% due 2/7/08 Puerto Rico Industrial, Tourist, Educational, Medical & Environmental Pollution Control Facilities Financing Authority, Ana G Mendez University Systems Project, LOC-Banco Santander PR, 3.620%, 12/5/07 (a) 8,000,000 San Diego County, CA, COP, Friends of Chabad, LOC-Comerica Bank, 3.550%, 12/6/07 (a) Total Education Finance  3.6% California State Economic Recovery Bonds: LOC-Bank of Nova Scotia, 3.400%, 12/3/07 (a) SPA-JPMorgan Chase, 3.430%, 12/3/07 (a) Richmond, CA, Joint Powers Financing Authority Revenue, Refunding Lease, Civic Center Project, AMBAC, SPA-Dexia Credit Local, 3.580%, 12/6/07 (a) San Mateo County, CA, Joint Powers Financing Authority Lease Revenue, Public Safety Project, LOC-Depfa Bank PLC, 3.480%, 12/6/07 (a) Total Finance General Obligation  13.9% California State, GO: LOC-Depfa Bank PLC, 3.520%, 12/5/07 (a) LOC-JPMorgan Chase, Westdeutsche Landesbank, 3.490%, 12/3/07 (a) Commonwealth of Puerto Rico, GO Refunding: Public Improvements, FSA, SPA-Dexia Credit Local, 3.470%, 12/3/07 (a) Government Development Bank, MBIA, SPA-Credit Suisse, 3.410%, 12/5/07 (a) Irvine Ranch California Water District, GO, Consolidated Improvement District, LOC-Landesbank Baden Wurttemberg, 3.410%, 12/3/07 (a) San Diego, CA, USD, GO, TRAN, 4.500% due 7/22/08 Total General Obligation Hospitals  4.5% Arizona Health Facilities Authority Revenue, Health Facility Catholic West, LOC-Bank of America NA, 3.560%, 12/5/07 (a) Fresno, CA, Revenue, Trinity Health Credit, SPA-Landesbank Hessen- Thuringen, 3.500%, 12/6/07 (a) Total Hospitals Housing: Multi-Family  11.1% California Housing Finance Agency Revenue: Multifamily III, SPA-Depfa Bank PLC, 3.620%, 12/3/07 (a)(c) See Notes to Schedule of Investments. 1 Citi California Tax Free Reserves Schedule of Investments (unaudited) (continued) November 30, 2007 Face Amount Security Value Housing: Multi-Family  11.1% (continued) $ 2,450,000 Refunding, Multi-Family Housing, SPA-FNMA, 3.560%, 12/6/07 (a) $ California State Housing Finance Agency, Multi-Family Housing Revenue, SPA-Depfa Bank PLC, 3.700%, 12/3/07 (a)(c) California Statewide CDA Multifamily Revenue: Coventry Place Apartments, LIQ-FNMA, 3.580%, 12/6/07 (a)(c) Refunding, Housing, IAC Project, LOC-Wells Fargo Bank NW N.A., 3.550%, 12/5/07 (a)(c) California Statewide CDA, Multi-Family Housing Revenue, Westgate Pasadena Apartments, LOC-Bank of America NA, 3.580%, 12/6/07 (a)(c) Contra Costa County, CA, MFH Revenue, Park Regency LLC, LIQ-FNMA, 3.580%, 12/6/07 (a)(c) Los Angeles, CA, Community Redevelopment Agency, MFH Revenue, Second & Central Apartments Project, LOC-HSBC Bank USA N.A., 3.580%, 12/5/07 (a)(c) Pleasant Hill, CA, RDA, Multi-Family Revenue, Refunding, Housing Chateau III, LIQ-FNMA, 3.610%, 12/6/07 (a)(c) Redondo Beach, CA, RDA Multi-Family Revenue, Refunding, Heritage Pointe Apartments, FNMA, LIQ-FNMA, 3.580%, 12/6/07 (a)(c) San Jose, CA, MFH Revenue, Cinnabar Commons, LOC-Bank of America, 3.630%, 12/6/07 (a)(c) Total Housing: Multi-Family Housing: Single Family  0.3% California Housing Finance Agency Revenue, Home Mortgage, SPA-Calyon Bank, 3.600%, 12/3/07 (a)(c) Industrial Development  2.1% California Infrastructure & Economic Development Bank Revenue, IDR, RCP Block & Brick, LOC-U.S. Bank NA, 3.610%, 12/6/07 (a)(c) California MFA, Exempt Facilities Revenue, Refunding, ExxonMobil Project, 3.630%, 12/3/07 (a)(c) California Statewide CDA, IDR, Florestone Products Project, LOC-Wells Fargo Bank, 3.750%, 12/5/07 (a)(c) Total Industrial Development Life Care Systems  4.1% California Statewide Community Development Corp., COP, Covenant Retirement Communities, LOC-LaSalle National Bank, 3.490%, 12/6/07 (a) Prince Georges County, MD, Revenue, Refunding, Collington Episcopal, LOC-LaSalle Bank N.A., 3.590%, 12/6/07 (a) Total Life Care Systems Miscellaneous  12.8% California Communities Note Program, Note Participations, TRAN, County of San Bernardino, 4.500% due 6/30/08 California State, RAN, 4.000% due 6/30/08 California Statewide CDA Revenue, North Peninsula Jewish Community Center, LOC-Bank of America, 3.450%, 12/3/07 (a) Commonwealth of Puerto Rico, TRAN, LOC-Bank of Nova Scotia et al, 4.250% due 7/30/08 Contra Costa County, CA, TRAN: 4.000% due 12/5/08 County GTD, 4.500% due 12/11/07 Hesperia, CA, Public Financing Authority, 1993 Street Improvement Project, LOC-Bank of America, 3.590%, 12/5/07 (a) See Notes to Schedule of Investments. 2 Citi California Tax Free Reserves Schedule of Investments (unaudited) (continued) November 30, 2007 Face Amount Security Value Miscellaneous  12.8% (continued) $ 3,325,000 Irvine, CA, Improvement Bond Act 1915, Assessment District 04-20, LOC- KBC Bank NV, 3.470%, 12/3/07 (a) $ Total Miscellaneous Pollution Control  4.2% California PCFA Revenue, Refunding, ExxonMobil Project, 3.370%, 12/3/07 (a) California PCFA, PCR, Refunding, ExxonMobil Project, 3.370%, 12/3/07 (a) East Baton Rouge Parish, LA, PCR, Refunding, ExxonMobil Project, 3.590%, 12/3/07 (a) Total Pollution Control Public Facilities  4.6% Fremont, CA, COP, Capital Improvement Financing Project, LOC- Scotiabank, 3.550%, 12/6/07 (a) Glendale, CA, COP, Police Building Project, SPA-Morgan Guaranty Trust, 3.500%, 12/6/07 (a) Orange County, CA, Improvement Bond, Assessment District No. 88-1, LOC- KBC Bank NV, 3.450%, 12/3/07 (a) Total Public Facilities Solid Waste  0.6% Orange County, CA, Sanitation Districts, COP, SPA-Dexia Public Finance Bank, 3.470%, 12/3/07 (a) Tax Allocation  0.7% Westminster, CA, RDA, Tax Allocation Revenue, Commercial Redevelopment Project Number 1, AMBAC, SPA-Landesbank Hessen- Thuringen, 3.520%, 12/6/07 (a) Transportation  5.0% Bay Area Toll Authority Bridge Revenue, San Fancisco Bay Area, AMBAC, SPA-Calyon Bank, 3.500%, 12/6/07 (a) California Transit Finance Authority, FSA, SPA-Credit Suisse First Boston, 3.550%, 12/5/07 (a) Orange County, CA, Transportation Authority, Toll Road Revenue, Express Lanes, AMBAC, SPA JP Morgan Chase, Dexia Credit Local, 3.480%, 12/6/07 (a) Riverside County, CA, Transit Commission, TECP, LOC Bank of America, 3.260% due 2/7/08 San Francisco, CA, TECP, County Transportation Authority, SPA Landesbank Baden-Wurttemberg, 3.350% due 2/4/08 Santa Clara Valley Transportation Authority, Sales Tax Revenue, Refunding, AMBAC, SPA-Depfa Bank PLC, 3.480%, 12/6/07 (a) Total Transportation Utilities  8.2% California Alternative Energy Source Financing Authority Cogeneration Revenue, Refunding, GE Capital Corp., Arroyo, 3.580%, 12/5/07 (a)(c) California PCFA, PCR, Pacific Gas & Electric: LOC-Bank One: 3.450%, 12/3/07 (a) 3.470%, 12/3/07 (a) 3.680%, 12/3/07 (a)(c) LOC-JPMorgan Chase, 3.450%, 12/3/07 (a) California State Department of Water Resources Power Supply Revenue: LIQ-Calyon & Societe Generale, 3.460%, 12/6/07 (a) LOC-Landesbank Hessen-Thuringen, 3.500%, 12/6/07 (a) LOC-State Street Bank & Trust Co., 3.460%, 12/3/07 (a) MSR Public Power Agency, San Juan Project, MBIA, SPA-JPMorgan Chase, 3.480%, 12/6/07 (a) See Notes to Schedule of Investments. 3 Citi California Tax Free Reserves Schedule of Investments (unaudited) (continued) November 30, 2007 Face Amount Security Value Utilities  8.2% (continued) $ 1,050,000 Northern California Power Agency Revenue, Hydroelectric, Project 1-A, SPA-Dexia Credit Local, MBIA, 3.500%, 12/5/07 (a) $ Total Utilities Water & Sewer  7.5% California State Department of Water Resources Power Supply Revenue, LOC-Lloyds Bank PLC, 3.550%, 12/6/07 (a) Irvine Ranch, CA, Water District, Consolidated District , LOC-Landesbank Baden-Wurttemberg, 3.440%, 12/3/07 (a) Metropolitan Water District of Southern California: SPA-Dexia Credit Local, 3.480%, 12/6/07 (a) SPA-JPMorgan Chase, 3.390%, 12/6/07 (a) Waterworks Revenue, Refunding, SPA-JPMorgan Chase, 3.480%, 12/6/07 (a) Orange County, CA, Sanitation Districts, COP: Capital Improvement & Refunding Project, LOC-Societe Generale, 3.450%, 12/3/07 (a) SPA-Depfa Bank PLC, 3.400%, 12/3/07 (a) SPA-Dexia Public Finance, 3.470%, 12/3/07 (a) San Diego County, CA, Water Authority, 3.350% due 2/4/08 Total Water & Sewer TOTAL INVESTEMENTS  95.6% (Cost  $339,843,058#) Other Assets in Excess of Liabilities  4.4% TOTAL NET ASSETS  100.0% $ (a) Variable rate demand obligations have a demand feature under which the Fund can tender them back to the issuer on no more than 7 days notice. Date shown is the date of the next interest rate change. (b) Security is exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions that are exempt from registration, normally to qualified institutional buyers. This security has been deemed liquid pursuant to guidelines approved by the Board of Trustees, unless otherwise noted. (c) Income from this issue is considered a preference item for purposes of calculating the alternative minimum tax (AMT). # Aggregate cost for federal income tax purposes is substantially the same. Abbreviations used in this schedule: ABAG - Association of Bay Area Governor AMBAC - Ambac Assurance Corporation - Insured Bonds CDA - Community Development Authority COP - Certificate of Participation EFA - Educational Facilities Authority FNMA - Federal National Mortgage Association FSA - Financial Security Assurance - Insured Bonds GO - General Obligation GTD - Guaranteed IDR - Industrial Development Revenue LIQ - Liquidity Facility LOC - Letter of Credit MBIA - Municipal Bond Investors Assurance Corporation - Insured Bonds MFA - Municipal Finance Authority MFH - Multi-Family Housing PCFA - Pollution Control Finance Authority PCR - Pollution Control Revenue RAN - Revenue Anticipation Notes RDA - Redevelopment Agency SPA - Standby Bond Purchase Agreement TECP - Tax Exempt Commercial Paper TRAN - Tax and Revenue Anticipation Notes USD - Unified School District See Notes to Schedule of Investments. 4 Citi California Tax Free Reserves Schedule of Investments (unaudited) (continued) November 30, 2007 Ratings Table* (November 30, 2007) (unaudited) S&P/Moodys/Fitch** A-1/VMIG1 % SP-1 % AAA/Aaa % AA/Aa % F-1 % NR % % * As a percentage of total investments. ** S&P primary rating; Moodys secondary, then Fitch. See pages 6 and 7 for definitions of ratings. See Notes to Schedule of Investments. 5 Bond Ratings (unaudited) The definitions of the applicable rating symbols are set forth below: Standard & Poors Ratings Service (Standard & Poors)  Ratings from AA to CCC may be modified by the addition of a plus (+) or minus () sign to show relative standings within the major rating categories. AAA  Bonds rated AAA have the highest rating assigned by Standard & Poors. Capacity to pay interest and repay principal is extremely strong. AA  Bonds rated AA have a very strong capacity to pay interest and repay principal and differ from the highest rated issues only in a small degree. A  Bonds rated A have a strong capacity to pay interest and repay principal although they are somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than debt in higher rated categories. BBB  Bonds rated BBB are regarded as having an adequate capacity to pay interest and repay principal. Whereas they normally exhibit adequate protection parameters, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity to pay interest and repay principal for bonds in this category than in higher rated categories. BB, B, CCC, CC and C  Bonds rated BB, B, CCC, CC and C are regarded, on balance, as predominantly speculative with respect to capacity to pay interest and repay principal in accordance with the terms of the obligation. BB represents the lowest degree of speculation and C the highest degree of speculation. While such bonds will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major risk exposures to adverse conditions. D  Bonds rated D are in default and payment of interest and/or repayment of principal is in arrears. Moodys Investors Service (Moodys)  Numerical modifiers 1, 2 and 3 may be applied to each generic rating from Aa to Caa, where 1 is the highest and 3 the lowest ranking within its generic category. Aaa  Bonds rated Aaa are judged to be of the best quality. They carry the smallest degree of investment risk and are generally referred to as gilt edge. Interest payments are protected by a large or by an exceptionally stable margin and principal is secure. While the various protective elements are likely to change, such changes as can be visualized are most unlikely to impair the fundamentally strong position of such issues. Aa  Bonds rated Aa are judged to be of high quality by all standards. Together with the Aaa group they comprise what are generally known as high grade bonds. They are rated lower than the best bonds because margins of protection may not be as large as in Aaa securities or fluctuation of protective elements may be of greater amplitude or there may be other elements present which make the long-term risks appear somewhat larger than in Aaa securities. A  Bonds rated A possess many favorable investment attributes and are to be considered as upper medium grade obligations. Factors giving security to principal and interest are considered adequate but elements may be present which suggest a susceptibility to impairment some time in the future. Baa  Bonds rated Baa are considered as medium grade obligations, i.e., they are neither highly protected nor poorly secured. Interest payments and principal security appear adequate for the present but certain protective elements may be lacking or may be characteristically unreliable over any great length of time. Such bonds lack outstanding investment characteristics and in fact have speculative characteristics as well. Ba  Bonds rated Ba are judged to have speculative elements; their future cannot be considered as well assured. Often the protection of interest and principal payments may be very moderate and therefore not well safeguarded during both good and bad times over the future. Uncertainty of position characterizes bonds in this class. 6 Bond Ratings (unaudited)(continued) B  Bonds rated B generally lack characteristics of desirable investments. Assurance of interest and principal payments or of maintenance of other terms of the contract over any long period of time may be small. Caa  Bonds rated Caa are of poor standing. These may be in default, or present elements of danger may exist with respect to principal or interest. Ca  Bonds rated Ca represent obligations which are speculative in a high degree. Such issues are often in default or have other marked short-comings. C Bonds rated C are the lowest class of bonds and issues so rated can be regarded as having extremely poor prospects of ever attaining any real investment standing. Fitch Ratings Service (Fitch) Ratings from AA to CCC may be modified by the addition of a plus (+) or minus () sign to show relative standings within the major rating categories. AAA  Bonds rated AAA have the highest rating assigned by Fitch. Capacity to pay interest and repay principal is extremely strong. AA  Bonds rated AA have a very strong capacity to pay interest and repay principal and differ from the highest rated issues only in a small degree. A  Bonds rated A have a strong capacity to pay interest and repay principal although they are somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than debt in higher rated categories. BBB  Bonds rated BBB are regarded as having an adequate capacity to pay interest and repay principal. Whereas they normally exhibit adequate protection parameters, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity to pay interest and repay principal for bonds in this category than in higher rated categories. BB, B, CCC and CC  Bonds rated BB, B, CCC and CC are regarded, on balance, as predominantly speculative with respect to capacity to pay interest and repay principal in accordance with the terms of the obligation. BB represents a lower degree of speculation than B, and CC the highest degree of speculation. While such bonds will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major risk exposures to adverse conditions. NR  Indicates that the bond is not rated by Standard & Poors, Moodys or Fitch Ratings Service. Short-Term Security Ratings (unaudited) SP-1  Standard & Poors highest rating indicating very strong or strong capacity to pay principal and interest; those issues determined to possess overwhelming safety characteristics are denoted with a plus (+) sign. A-1  Standard & Poors highest commercial paper and variable-rate demand obligation (VRDO) rating indicating that the degree of safety regarding timely payment is either overwhelming or very strong; those issues determined to possess overwhelming safety characteristics are denoted with a plus (+) sign. VMIG 1  Moodys highest rating for issues having a demand feature  VRDO. MIG1  Moodys highest rating for short-term municipal obligations. P-1  Moodys highest rating for commercial paper and for VRDO prior to the advent of the VMIG 1 rating. F1  Fitchs highest rating indicating the strongest capacity for timely payment of financial commitments; those issues determined to possess overwhelming strong credit feature are denoted with a plus (+) sign. 7 Notes to Schedule of Investments (unaudited) 1. Organization and Significant Accounting Policies Citi California Tax Free Reserves (the Fund), is a separate non-diversified series of Legg Mason Partners Money Market Trust (Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended, (the 1940 Act), as an open-end management investment company. The following are significant accounting policies consistently followed by the Fund and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment valuation. Money market instruments are valued at amortized cost, in accordance with Rule 2a-7 under the 1940 Act, which approximates fair value. This method involves valuing portfolio securities at their cost and thereafter assuming a constant amortization to maturity of any discount or premium. The Funds use of amortized cost is subject to its compliance with certain conditions as specified by Rule 2a-7 of the 1940 Act. (b) Fund Concentration. Since the Fund invests primarily in obligations of issuers within California, it is subject to possible concentration risks associated with economic, political, or legal developments or industrial or regional matters specifically affecting California. (c) Security Transactions. Security transactions are accounted for on a trade date basis. 8 ITEM 2. CONTROLS AND PROCEDURES. (a) The registrants principal executive officer and principal financial officer have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a- 3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the disclosure controls and procedures required by Rule 30a-3(b) under the 1940 Act and 15d-15(b) under the Securities Exchange Act of 1934. (b) There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are likely to materially affect the registrants internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Legg Mason Partners Money Market Trust By /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: January 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: January 28, 2008 By: /s/ Frances M. Guggino Frances M. Guggino Chief Financial Officer Date: January 28, 2008
